Mr. President,
Colleagues,
This year marks the 75th anniversary of the victory in the World Anti- Fascist War and the founding of the United Nations (UN). Yesterday, the high-level meeting to commemorate the 75th anniversary of the UN was held. The meeting was a significant one, as it reaffirmed our abiding commitment to the purposes and principles of the UN Charter on the basis of reviewing the historical experience and lessons of the World Anti-Fascist War.
Mr. President,
We humans are battling COVID-19, a virus that has ravaged the world and has kept resurging. In this fight, we have witnessed the efforts of governments, dedication of medical workers, exploration of scientists, and perseverance of the public. People of different countries have come together. With courage, resolve and compassion which lit the dark hour, we have confronted the disaster head on. The virus will be defeated. Humanity will win this battle!
Facing the virus, we should put people and life first. We should mobilize all resources to make a science-based and targeted response. No case should be missed and no patient should be left untreated. The spread of the virus must be contained.
Facing the virus, we should enhance solidarity and get this through together. We should follow the guidance of science, give full play to the leading role of the World Health Organization, and launch a joint international response to beat this pandemic. Any attempt of politicizing the issue or stigmatization must be rejected.
Facing the virus, we should adopt comprehensive and long-term control measures. We should reopen businesses and schools in an orderly way, so as to create jobs, boost the economy, and restore economic and social order and vitality. The major economies need to step up macro policy coordination. We should not only restart our own economies, but also contribute to global recovery.
Facing the virus, we should show concern for and accommodate the need of developing countries, especially African countries. The international community needs to take timely and robust measures in such fields as debt relief and international assistance, ensure the implementation of the 2030 Agenda for Sustainable Development and help these countries overcome their difficulties.
Seventy-five years ago, China made historic contributions to winning the World Anti-Fascist War and supported the founding of the United Nations. Today, with the same sense of responsibility, China is actively involved in the international fight against COVID-19, contributing its share to upholding global public health security. Going forward, we will continue to share our epidemic control practices as well as diagnostics and therapeutics with other countries, provide support and assistance to countries in need, ensure stable global anti-epidemic supply chains, and actively participate in the global research on tracing the source and transmission routes of the virus. At the moment, several COVID-19 vaccines developed by China are in Phase III clinical trials. When their development is completed and they are available for use, these vaccines will be made a global public good, and they will be provided to other developing countries on a priority basis. China will honor its commitment of providing US$2 billion of international assistance over two years, further international cooperation in such fields as agriculture, poverty reduction, education, women and children, and climate change, and support other countries in restoring economic and social development.
Mr. President,
The history of development of human society is a history of our struggles against all challenges and difficulties and our victories over them. At present, the world is battling the COVID-19 pandemic as it goes through profound changes never seen in a century. Yet, peace and development remain the underlying trend of the times, and people everywhere crave even more strongly for peace, development and win-win cooperation. COVID-19 will not be the last crisis to confront humanity, so we must join hands and be prepared to meet even more global challenges.
First, COVID-19 reminds us that we are living in an interconnected global village with a common stake. All countries are closely connected and we share a common future. No country can gain from others’ difficulties or maintain stability by taking advantage of others’ troubles. To pursue a beggar-thy-neighbor policy or just watch from a safe distance when others are in danger will eventually land one in the same trouble faced by others. This is why we should embrace the vision of a community with a shared future in which everyone is bound together. We should reject attempts to build blocs to keep others out and oppose a zero-sum approach. We should see each other as members of the same big family, pursue win-win cooperation, and rise above ideological disputes and do not fall into the trap of “clash of civilizations”. More importantly, we should respect a country’s independent choice of development path and model. The world is diverse in nature, and we should turn this diversity into a constant source of inspiration driving human advancement. This will ensure that human civilizations remain colorful and diversified.
Second, COVID-19 reminds us that economic globalization is an indisputable reality and a historical trend. Burying one’s head in the sand like an ostrich in the face of economic globalization or trying to fight it with Don Quixote’s lance goes against the trend of history. Let this be clear: The world will never return to isolation, and no one can sever the ties between countries. We should not dodge the challenges of economic globalization. Instead, we must face up to major issues such as the wealth gap and the development divide. We should strike a proper balance between the government and the market, fairness and efficiency, growth and income distribution, and technology and employment so as to ensure full and balanced development that delivers benefit to people from all countries, sectors and backgrounds in an equitable way. We should pursue open and inclusive development, remain committed to building an open world economy, and uphold the multilateral trading regime with the World Trade Organization as the cornerstone. We should say no to unilateralism and protectionism, and work to ensure the stable and smooth functioning of global industrial and supply chains.
Third, COVID-19 reminds us that humankind should launch a green revolution and move faster to create a green way of development and life, preserve the environment and make Mother Earth a better place for all. Humankind can no longer afford to ignore the repeated warnings of Nature and go down the beaten path of extracting resources without investing in conservation, pursuing development at the expense of protection, and exploiting resources without restoration. The Paris Agreement on climate change charts the course for the world to transition to green and low-carbon development. It outlines the minimum steps to be taken to protect the Earth, our shared homeland, and all countries must take decisive steps to honor this Agreement. China will scale up its Intended Nationally Determined Contributions by adopting more vigorous policies and measures. We aim to have C02 emissions peak before 2030 and achieve carbon neutrality before 2060. We call on all countries to pursue innovative, coordinated, green and open development for all, seize the historic opportunities presented by the new round of scientific and technological revolution and industrial transformation, achieve a green recovery of the world economy in the post-COVID era and thus create a powerful force driving sustainable development.
Fourth, COVID-19 reminds us that the global governance system calls for reform and improvement. COVID-19 is a major test of the governance capacity of countries; it is also a test of the global governance system. We should stay true to multilateralism and safeguard the international system with the UN at its core. Global governance should be based on the principle of extensive consultation, joint cooperation and shared benefits so as to ensure that all countries enjoy equal rights and opportunities and follow the same rules. The global governance system should adapt itself to evolving global political and economic dynamics, meet global challenges and embrace the underlying trend of peace, development and win-win cooperation. It is natural for countries to have differences. What’s important is to address them through dialogue and consultation. Countries may engage in competition, but such competition should be positive and healthy in nature. When in competition, countries should not breach the moral standard and should comply with international norms. In particular, major countries should act like major countries. They should provide more global public goods, take up their due responsibilities and live up to people’s expectations.
Mr. President,
Since the start of this year, we, the 1.4 billion Chinese, undaunted by the strike of COVID-19, and with the government and the people united as one, have made all- out efforts to control the virus and speedily restore life and economy to normalcy. We have every confidence to achieve our goals within the set time frame, that is, to finish the building of a moderately prosperous society in all respects, lift out of poverty all rural residents living below the current poverty line, and meet ten years ahead of schedule the poverty eradication target set out in the 2030 Agenda for Sustainable Development.
China is the largest developing country in the world, a country that is committed to peaceful, open, cooperative and common development. We will never seek hegemony, expansion, or sphere of influence. We have no intention to fight either a Cold War or a hot war with any country. We will continue to narrow differences and resolve disputes with others through dialogue and negotiation. We do not seek to develop only ourselves or engage in a zero-sum game. We will not pursue development behind closed doors. Rather, we aim to foster, over time, a new development paradigm with domestic circulation as the mainstay and domestic and international circulations reinforcing each other. This will create more space for China’s economic development and add impetus to global economic recovery and growth.
China will continue to work as a builder of global peace, a contributor to global development and a defender of international order. To support the UN in playing its central role in international affairs, I hereby announce the following steps to be taken by China.
China will provide another US$50 million to the UN COVID-19 Global Humanitarian Response Plan.
China will provide US$50 million to the China-FAO South-South Cooperation Trust Fund (Phase III).
China will extend the Peace and Development Trust Fund between the UN and China by five years after it expires in 2025.
China will set up a UN Global Geospatial Knowledge and Innovation Center and an International Research Center of Big Data for Sustainable Development Goals to facilitate the implementation of the 2030 Agenda for Sustainable Development.
Mr. President,
Colleagues,
The baton of history has been passed to our generation, and we must make the right choice, a choice worthy of the people’s trust and of our times. Let us join hands to uphold the values of peace, development, equity, justice, democracy and freedom shared by all of us and build a new type of international relations and a community with a shared future for mankind. Together, we can make the world a better place for everyone.